Action for money had and received, based upon the executed rescission of a transaction involving a sale of a mortgage by the defendant to the plaintiff. Order granting defendant’s motion for summary judgment under rule 113, Rules of Civil Practice, on the ground that the cause of action is barred by the Statute of Limitations (Civ. Prac. Act, § 48, subd. 1), and judgment entered pursuant thereto, unanimously affirmed, with ten dollars costs and disbursements. (Cohen v. City Company of New York, 283 N. Y. 112; Steinert v. Title Guarantee & Trust Co., 258 App. Div. 927; affd., 283 N. Y. 636.) Order denying plaintiff’s motion to resettle the order granting summary judgment herein and to amend said judgment affirmed, without costs. No opinion. Present —• Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.